                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN

KEITH R REINHARD and STACY REINHARD,
               Plaintiffs,

AMERISURE INSURANCE COMPANY and
DEAN HEALTH PLAN,
              Involuntary Plaintiffs,
     v.                                                Case No. 19-CV-1732

JPW INDUSTRIES, INC, et al,
                Defendants.

                                         ORDER

      IT IS ORDERED that a telephonic Fed. R. Civ. P. 16(b) scheduling conference will

be held on March 11, 2020 at 11:45 a.m. The court will initiate the call. The participation

of the attorney who will be handling the case is required and their telephone number

should be provided in the Rule 26(f) report.

      The parties should note Fed. R. Civ. P. 26(f), which requires that they confer with

each other at least 21 days before the Rule 16(b) scheduling conference and file a written

report of their proposed discovery plan within 14 days after their Rule 26(f) conference.

The first paragraph of the joint Rule 26(f) report should state the date and time given

above for the Rule 16(b) scheduling conference. The parties should also note Rule

26(a)(1), which requires (unless they agree otherwise) that they make their initial

disclosures to each other within 14 days after their Rule 26(f) conference.

      Dated at Milwaukee, Wisconsin, this 27th day of January, 2020.

                                                s/Lynn Adelman____
                                                LYNN ADELMAN
                                                District Judge




         Case 2:19-cv-01732-LA Filed 01/27/20 Page 1 of 1 Document 13
